In an action, inter alia, for a judgment declaring that a resolution of the Town Board of the Town of Poughkeepsie with respect to rental of the excess sewage disposal facilities of the Arlington Sewer District to a private real estate development is ultra vires, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (King, J.), entered February 15, 1989, which granted the defendants’ motion to dismiss the complaint, and denied the plaintiffs’ cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the complaint on the grounds that the plaintiffs lack standing (see, Matter of Sun-Brite Car Wash v Board of Zoning & Appeals, 69 NY2d 406, 413; Matter of Dairylea Coop. v Walkley, 38 NY2d 6, 9), and that the action is barred by the four-month Statute of Limitations set forth in CPLR 217 (see, Press v County of Monroe, 50 NY2d 695; Solnick v Whalen, 49 NY2d 224; International Paper Co. v Sterling Forest Pollution Control Corp., 105 AD2d 278; cf., Stettine v County of Suffolk, 105 AD2d 109).
In view of our determination the plaintiffs’ remaining contentions are rendered academic. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.